179 F.2d 242
SAINT PAUL MERCURY INDEMNITY COMPANY, a DelawareCorporation, Appellant,v.WEST MICHIGAN DOCK & MARKET CORPORATION, a Michigancorporation, and Liberty Mutual Insurance Company,a Massachusetts corporation.
No. 10900.
United States Court of Appeals Sixth Circuit.
Dec. 16, 1949.

Appeal from the United States District Court for the Western District of Michigan; Raymond W. Starr, Judge.
Mitts & Smith, Clifford A. Mitts, Grand Rapids, Mich., for appellant.
Alexander, Cholette, Buchanan, Perkins & Conklin, Paul E. Cholette, Grand Rapids, Mich., for appellees.
Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the judgment be and is hereby affirmed upon the opinion of the District Court.  82 F. Supp. 403.